Citation Nr: 0419068	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  98-00 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disability (characterized as low back pain syndrome with 
history of myositis of the lumbar spine), currently evaluated 
as 10 percent disabling.

2.  Entitlement to an effective date prior to April 15, 1996, 
for the grant of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1972 to 
July 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  

In August 1997, the RO denied an evaluation in excess of 10 
percent for the veteran's service-connected low back 
disability.  The veteran subsequently perfected this appeal.

In February 2004, the RO granted service connection for 
schizophrenia and assigned a 100 percent evaluation effective 
April 15, 1996.  The veteran disagreed with the effective 
date and perfected an appeal with regard to this issue.
 
The issue regarding the evaluation of the veteran's low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal with regard to the veteran's claim for an 
earlier effective date.

2.  In March 1977, the RO denied the veteran's claim of 
entitlement to service connection for a psychiatric 
disability.  The veteran did not appeal this decision within 
one year of being notified.  The veteran's claim to reopen 
was subsequently denied on various occasions, including by 
unappealed Board decisions dated in July 1982 and July 1986, 
and unappealed rating actions dated in October and December 
1993.

3.  In April 1995, the veteran submitted a claim to reopen 
entitlement to service connection for a psychiatric 
disability.  By letter dated in December 1995, the RO denied 
the veteran's claim.  The veteran did not appeal this 
decision within one year of being notified.  

4.  An informal claim to reopen entitlement to service 
connection for a psychiatric disability was received at the 
RO on April 15, 1996; there is no communication subsequent to 
December 1995 and prior to this date, which can be construed 
as an informal claim to reopen.


CONCLUSION OF LAW

The criteria for an effective date prior to April 15, 1996 
for the grant of service connection for schizophrenia are not 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  

The Court of Appeals for Veterans Claims (Court) recently 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  The Court also held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Id. at 422.

The Board acknowledges that VA did not send the veteran a 
VCAA letter regarding his effective date claim; however, 
because the veteran filed a notice of disagreement as to the 
effective date of the grant of service connection for a 
psychiatric disability within one year of receiving notice of 
that grant, the earlier effective date claim is considered to 
be a "downstream" issue from the original grant of service 
connection.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  

VA's Office of General Counsel (GC) addressed the question of 
whether VCAA notice is required for "downstream" issues on 
which a notice of disagreement has been filed.  In a 
precedent opinion, GC held that "[i]f, in response to notice 
of its decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-2003 (Dec. 22, 2003).  

In March 2004, the RO appropriately issued a SOC regarding 
the effective date issue.  The SOC specifically set forth the 
regulations regarding VA's duty to notify and to assist, and 
also set forth the laws and regulations pertaining to the 
assignment of effective dates.  Applying the foregoing GC 
opinion, if the notice given on the veteran's underlying 
claim was adequate, then additional notice regarding the 
downstream effective date issue is not required.  Based on 
the following discussion, the Board finds that the initial 
notice was adequate.

The August 1997 rating decision, the December 1997 SOC, and 
the March 1998 SSOC, collectively notified the veteran of the 
laws and regulations pertinent to his claim to reopen 
entitlement to service connection for a psychiatric 
disability.  These documents also advised the veteran of the 
evidence of record, adjudicative actions taken, and of the 
reasons and bases for denial.  

In December 2003, the RO sent the veteran a letter advising 
him of the status of his claim.  He was notified of the 
evidence received and was advised that VA is responsible for 
getting evidence from any Federal agency and that VA would 
make reasonable efforts to get relevant evidence not held by 
a Federal agency.  The veteran was further advised that he 
must provide enough information about the records so that VA 
could request them and that it was his responsibility to make 
sure that VA received all requested records that are not in 
the possession of a Federal department or agency.  

The December 2003 letter did not specifically contain the 
"fourth element."  Notwithstanding, GC recently held that 
the Court's statement in Pelegrini regarding the "fourth 
element" was "obiter dictum and is not binding on VA" and 
that "section 5103(a) does not require VA to seek evidence 
from a claimant other than that identified by VA as necessary 
to substantiate the claim."  See VAOPGCPREC 1-2004 (Feb. 24, 
2004).  

In this case, the initial AOJ decision denying the veteran's 
claim to reopen was made prior to the enactment of the VCAA.  
VCAA notice was not provided to the veteran prior to the 
initial AOJ adjudication denying the claim, and thus, the 
timing of the notice does not comply with the express 
requirements of Pelegrini.  While the Court did not address 
whether, and if so, how, the Secretary can properly cure a 
timing defect, it did leave open the possibility that a 
notice error of this kind may be non-prejudicial to a 
claimant.  

On review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
First, it was impossible for the RO to provide VCAA notice 
prior to the enactment of the VCAA.  Second, as discussed 
above, the content requirements of a VCAA notice have been 
fully satisfied in accordance with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and the veteran's claim to reopen was 
readjudicated and granted in February 2004, subsequent to the 
appropriate VCAA notice.  The Board notes that in reviewing 
AOJ determinations on appeal, it is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  Thus, there is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the veteran to overcome.  See Pelegrini, at 
421.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial to the veteran.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  The Board 
acknowledges that the veteran was granted Social Security 
disability benefits in 1979; however, it does not appear that 
complete records have been obtained.  As explained below, 
there is a final rating decision denying the veteran's claim 
to reopen in December 1995 and therefore, there is no 
possibility that these records would assist the veteran in 
establishing entitlement to an earlier effective date.  On 
review, the veteran has not reported any outstanding evidence 
that is relevant to his claim for an earlier effective date.  
Because this appeal turns on when the veteran submitted his 
claim to reopen, an examination is not necessary.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Background

In August 1976, the veteran filed a VA Form 21-526e, 
Veteran's Application for Compensation or Pension at 
Separation from Service, claiming service connection for 
various disabilities including a nervous condition.  In March 
1977, the RO denied service connection for anxiety neurosis, 
essentially finding that there was no etiological 
relationship between the veteran's military service and his 
current diagnosis.  The RO notified the veteran of this 
decision by letter dated in April 1977.  The veteran did not 
appeal this decision and it is final.  See 38 U.S.C. 
§ 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1976) 
(currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2003)).

In July 1982 and July 1986, the Board denied the veteran's 
claims to reopen.  The veteran did not appeal the Board's 
decisions and they are final.  See 38 U.S.C. § 4004(b) (1976, 
1982); 38 C.F.R. § 19.104 (1981, 1986) (currently 38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2003)).

In August 1991, the veteran requested to reopen his claim.  
By letter dated in October 1991, the RO advised the veteran 
that he was not service connected for a nervous condition.  
In April 1992, the veteran submitted a statement indicating 
that he wished to appeal the denial of service connection for 
his nervous condition.  In June and November 1992, the RO 
advised the veteran that the Board's prior decision was 
final.  In July 1992, the veteran submitted letters to 
support his pending claim regarding his nervous condition.  
In April 1993, the RO advised the veteran that VA could not 
accept his notice of disagreement pertaining to service 
connection for a psychiatric disability and that he must 
submit new and material evidence.  The veteran was notified 
of his appellate rights.  In August 1993, the veteran 
responded that he wanted to request a hearing concerning his 
appeal of the VA decision to deny service connection.  He 
further indicated that he disagreed with the VA's denial and 
wanted a 100 percent evaluation.  

The RO subsequently issued rating decisions in October and 
December 1993 denying the veteran's claim to reopen.  The 
veteran was notified of these decisions by letters dated in 
October 1993 and December 1993.  The veteran did not appeal 
either of these decisions and they are final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1993) (currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003)).
 
The veteran submitted a claim to reopen in April 1995.  In 
December 1995, the RO sent the veteran a letter notifying him 
that it had denied his claim for a nervous condition.  The 
veteran was advised of his appellate rights.  The Board 
acknowledges that the veteran submitted various 
correspondence within one year following notification of this 
decision.  On review, the Board does not consider any of this 
correspondence (dated in April 1996, May 1996, July 1996, and 
September 1996) as a notice of disagreement because none of 
the correspondence submitted specifically expressed 
disagreement with the December 1995 determination or 
indicated a desire to contest that result.  See 38 C.F.R. 
§ 20.201 (2003).  Consequently, the December 1995 decision is 
final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1995) (currently 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2003)).

The RO received a statement in support of claim on April 15, 
1996, which it construed as an informal claim to reopen.  In 
August 1997, the RO denied the veteran's claim to reopen.  
The veteran appealed this decision.  The RO ultimately 
granted service connection for schizophrenia in February 
2004, assigning a 100 percent evaluation effective April 15, 
1996.  

Analysis

The veteran contends that he is entitled to an effective date 
prior to April 15, 1996, for the grant of service connection 
for schizophrenia.  He argues that the effective date should 
be from the date of his original application in August 1976.  

The provisions of the law governing effective date of awards 
of benefits are clear. The effective date of an award is 
generally the date of receipt of a claim (or informal claim 
where appropriate), or the date entitlement arose, whichever 
is later. 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2003).  More specifically, the effective date of an 
award of disability compensation for direct service 
connection is the day following separation from active 
service or the date entitlement arose, if the claim was 
received within one year after separation from service; 
otherwise, it is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(b)(1) (West 2002); 38 C.F.R. 
§ 3.400(b)(2)(i) (2003).

If a veteran files an application for service connection with 
VA and the claim is disallowed, he has the right to appeal 
that disallowance to the Board.  See 38 U.S.C.A. §§ 7104, 
7105 (West 2002).  If he does not initiate an appeal within 
one year, or if he initiates a timely appeal and the appeal 
is denied, the disallowance becomes final.  See 38 C.F.R. §§ 
20.302, 20.1100, 20.1103 (2003).  With exceptions not here 
applicable, any award based on a subsequently filed 
application for benefits can be made effective no earlier 
than the date of the new application. See 38 C.F.R. § 
3.400(q), (r) (2003).  Specifically, the effective date of an 
award of disability compensation based upon the submission of 
new and material evidence other than service department 
records received after final disallowance will be the date of 
receipt of the new claim or the date that entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) (2003).

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA.  See 38 
C.F.R. § 3.151(a) (2003).  However, any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2003).  

As discussed, the veteran's claim for service connection for 
a psychiatric disability was originally denied in 1977 and 
subsequently, he made numerous attempts to reopen.  The 
veteran's claim to reopen was repeatedly denied and he did 
not appeal the decisions.  Prior to the reopening and 
subsequent grant in February 2004, the most recent final 
decision was dated in December 1995.  In considering whether 
the veteran submitted an informal claim subsequent to the 
final December 1995 decision and prior to the assigned 
effective date of April 15, 1996, the Board concludes that he 
did not.  The veteran requested to review his claims folder 
in January 1996 and requested copies of his record in 
February 1996; however, he did not indicate any intent to 
reopen his claim.  

In his April 1996 correspondence, the veteran argued that he 
submitted a notice of disagreement in 1993, but received no 
response.  The veteran did not identify the specific date of 
his disagreement, but in consideration of his argument, the 
Board has reviewed the correspondence of record.

In August 1993, the veteran submitted correspondence 
indicating disagreement with VA's denial of service 
connection for his nervous condition.  On review, this 
disagreement appears to be based on the Board's previous 
denial, as opposed to any determination made by the RO, and 
the Board does not find a pending notice of disagreement 
regarding the denial of a claim to reopen for which a SOC 
should have been issued.  The Board notes that there are 
subsequent unappealed rating decisions denying the veteran's 
claim to reopen.  

The Board acknowledges that the record contains medical 
evidence pertaining to the veteran's psychiatric disability 
prior to the assigned effective date.  Notwithstanding, an 
informal claim was not submitted under 38 C.F.R. § 3.157; the 
veteran had not been granted service connection for a 
psychiatric disability prior to the assigned effective date, 
and "the mere receipt of medical records [prior to that 
date] cannot be construed as an informal claim [under 
§ 3.157]."  See Lalonde v. West, 12 Vet. App. 377, 382 
(1999).

Based on the foregoing, the Board concludes that April 15, 
1996 is the correct date of claim.  Per VA regulations, the 
effective date can be no earlier than the date of claim to 
reopen.  See 38 C.F.R. § 3.400 (2003).  With regard to the 
date entitlement arose, it appears that the veteran's claim 
was granted based on a June 1998 VA opinion indicating that 
"our clinical impression is that of service exacerbated and 
aggravated pre-existing psychiatric condition."  Prior to 
this date, the record did not contain evidence of a causal 
relationship between the veteran's military service and his 
current psychiatric disability.  Notwithstanding a later date 
of entitlement, the Board will not disturb the effective date 
as assigned by the RO.  

As the preponderance of the evidence is against the veteran's 
claim for an earlier effective date, the reasonable doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b) 
(West 2002).


ORDER

Entitlement to an effective date prior to April 15, 1996, for 
the grant of service connection for schizophrenia is denied.


REMAND

The veteran is service-connected for a low back disability 
(characterized as low back pain syndrome with history of 
myositis, lumbar spine), currently evaluated as 10 percent 
disabling.  The veteran contends that the current 10 percent 
evaluation does not adequately compensate him for the 
severity of his disability.  

In January 1998, the veteran submitted a VA Form 9, 
perfecting his appeal with regard to entitlement to an 
increased evaluation for a low back disability.  He indicated 
that he wished to appear personally before a member of the 
Board.  Regarding what kind of hearing he wished to have, he 
checked the box indicating that he would appear personally at 
a local VA office before the BVA; however, the veteran 
specifically crossed out the words "before the BVA."  In 
March 1998, the veteran submitted another Form 9 and did not 
indicate whether he wished to appear before the Board.  In 
June 1998, the New York Division of Veterans Affairs 
requested that the veteran be scheduled for a local hearing 
before a local hearing officer.  

In March 2004, the veteran submitted a Form 9, perfecting his 
appeal with regard to entitlement to an earlier effective 
date.  The veteran indicated that he did not want a Board 
hearing and stated that "based on the new issue I don't want 
any hearing."  The Certification of Appeal indicates that 
the veteran's request for a hearing was withdrawn.  

The veteran clearly did not want a hearing with regard to his 
appeal for an earlier effective date.  However, it is unclear 
whether the veteran was withdrawing his request for a hearing 
regarding his claim for an increased evaluation for his back.  
As such, the RO should clarify this matter.

In the May 2004 informal hearing presentation, the veteran's 
representative points out that the most recent VA spinal 
examination was in June 1998.  On review, the Board agrees 
that additional examination is necessary to ascertain the 
current nature and severity of the veteran's low back 
disability and also to obtain all findings necessary for 
consideration under the recently revised rating criteria.  

Accordingly, this case is REMANDED as follows:

1.  The RO should clarify whether the 
veteran wants a hearing, and if so, what 
kind, regarding his claim for an 
increased evaluation for his low back 
disability.  

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination to determine the current 
nature and severity of his service-
connected low back disability 
(characterized as low back pain syndrome 
with history of myositis of the lumbar 
spine).  The examiner is requested to 
conduct range of motion studies and set 
forth all information necessary to 
determine the combined range of motion of 
the thoracolumbar spine, such as forward 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  The examiner is also requested 
to comment on the degree of functional 
loss due to pain, weakened movement, 
excess fatigability, or incoordination.  

The veteran's claims folder should be 
available for review in conjunction with 
the examination.  All findings, and the 
reasons and bases therefore, should be 
set forth in a clear and logical manner 
on the examination report. 

3.  Upon completion of the requested 
development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to an evaluation in excess of 
10 percent for service-connected low back 
disability.  In making this 
determination, the RO is advised that the 
schedule for rating intervertebral disc 
syndrome was amended effective September 
23, 2002, and the schedule for rating 
spine disabilities was amended effective 
September 26, 2003.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is advised that failure to report for 
any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2003).   

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



